PER CURIAM.
The trustee in bankruptcy complains of the action of the court below in allowing to the bankrupts the trade exemptions provided by the Michigan statute (3 C. L. Mich. 1897, § 10322, subd. 8), against the contention that the name Richards Bros., under which the bankrupts did business, is an assumed or fictitious name, in violation of the statute (P. A. Mich. 1907, No. 101), which forbids the carrying on of business under an assumed or fictitious name, unless a certificate showing the real names of the parties is filed in a designated public office. This contention is effectually foreclosed by a decision of the Supreme Court of Michigan, made since these proceedings to revise were taken. Cross v. Leonard, 181 Mich. 24, 147 N. W. 540. The order complained of is affirmed, with costs.